UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-31987 TEXHOMA ENERGY, INC. (Name of small business issuer in its charter) Nevada 20-4858058 (State of organization) (I.R.S. Employer Identification No.) 100 Highland Park Village Dallas, Texas 75205 (Address of principal executive offices) (214) 295-3380 (Registrant'stelephonenumber) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT: Common Stock, $0.001 par value per share Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X]. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB [ ]. 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. The issuer's revenues for the fiscal year ended September 30, 2006 were $2,258,425. The aggregate market value of the issuer's voting and non-voting common equity held by non-affiliates computed by reference to the average bid and ask price of such common equity as of October 23, 2007 was $0, as the issuer’s common stock currently is only traded on a sporadic basis on the Pinksheets.com, which quotes the issuer does not believe provides an accurate and/or useful basis for the aggregate market value of the issuer’s common stock. At October 15, 2007 there were 231,149,724 shares of the issuer's common stock outstanding. While the Issuer’s Financial Statements and Results of Operations as disclosed in this Report on Form 10-KSB are as of the year ended September 30, 2006 and 2005, the other Items disclosed herein have been updated to be current to the best of the Company’s ability (unless otherwise stated) as of the date this Report was filed. 2 TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 4 ITEM 2. DESCRIPTION OF PROPERTY 14 ITEM 3. LEGAL PROCEEDINGS 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 18 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 22 ITEM 7 FINANCIAL STATEMENTS F-1 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 36 ITEM 8A. CONTROLS AND PROCEDURES 37 ITEM 8B. OTHER INFORMATION 37 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 38 ITEM 10 EXECUTIVE COMPENSATION 41 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 45 ITEM 13. EXHIBITS 51 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 55 SIGNATURES 3 PART I FORWARD-LOOKING STATEMENTS ALL STATEMENTS IN THIS DISCUSSION THAT ARE NOT HISTORICAL ARE FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. STATEMENTS PRECEDED BY, FOLLOWED BY OR THAT OTHERWISE INCLUDE THE WORDS "BELIEVES", "EXPECTS", "ANTICIPATES", "INTENDS", "PROJECTS", "ESTIMATES", "PLANS", "MAY INCREASE", "MAY FLUCTUATE" AND SIMILAR EXPRESSIONS OR FUTURE OR CONDITIONAL VERBS SUCH AS "SHOULD", "WOULD", "MAY" AND "COULD" ARE GENERALLY FORWARD-LOOKING IN NATURE AND NOT HISTORICAL FACTS. THESE FORWARD-LOOKING STATEMENTS WERE BASED ON VARIOUS FACTORS AND WERE DERIVED UTILIZING NUMEROUS IMPORTANT ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE IN THE FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS INCLUDE THE INFORMATION CONCERNING OUR FUTURE FINANCIAL PERFORMANCE, BUSINESS STRATEGY, PROJECTED PLANS AND OBJECTIVES. THESE FACTORS INCLUDE, AMONG OTHERS, THE FACTORS SET FORTH BELOW UNDER THE HEADING "RISK FACTORS." ALTHOUGH WE BELIEVE THAT THE EXPECTATIONS REFLECTED IN THE FORWARD-LOOKING STATEMENTS ARE REASONABLE, WE CANNOT GUARANTEE FUTURE RESULTS, LEVELS OF ACTIVITY, PERFORMANCE OR ACHIEVEMENTS. MOST OF THESE FACTORS ARE DIFFICULT TO PREDICT ACCURATELY AND ARE GENERALLY BEYOND OUR CONTROL. WE ARE UNDER NO OBLIGATION TO PUBLICLY UPDATE ANY OF THE FORWARD-LOOKING STATEMENTS TO REFLECT EVENTS OR CIRCUMSTANCES AFTER THE DATE HEREOF OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS.REFERENCES IN THIS FORM 10-KSB, UNLESS ANOTHER DATE IS STATED, ARE TO SEPTEMBER 30, 2006.AS USED HEREIN, THE “COMPANY,” “TEXHOMA,” “WE,” “US,” “OUR” AND WORDS OF SIMILAR MEANING REFER TO TEXHOMA ENERGY, INC. AND ITS WHOLLY OWNED DELAWARE SUBSIDIARY, TEXAURUS ENERGY, INC., UNLESS OTHERWISE STATED. ITEM 1. DESCRIPTION OF BUSINESS Business History Texhoma Energy, Inc. (“we,” “us,” the “Company”, and “Texhoma”), was originally formed as a Nevada corporation on September 28, 1998 as Pacific Sports Enterprises, Inc. Our business objective was to own and operate a professional basketball team that would be a member of the American Basketball Association. The American Basketball Association was not successful in organizing the league, and consequently the member teams ceased operating activities in 1999. Thereafter, we were dormant without any business operations until October 20, 2000. In May 2001, we changed our name to Make Your Move, Inc. and on September 20, 2004, we changed our name to Texhoma Energy, Inc. in connection with our change in business focus to oil and gas exploration and production. Effective May 28, 2004, we affected a 1:150 reverse stock split of our issued and outstanding shares of common stock. Effective November 9, 2004, we affected a 4:1 forward split of our issued and outstanding common stock. Unless otherwise stated all share amounts listed throughout this filing retroactively take into account both the May 28, 2004 reverse stock split and the November 9, 2004 forward stock split. On November 5, 2004, we entered into a Sale and Purchase Agreement with Capersia Pte. Ltd., a Singapore company (“Capersia”), to acquire 40% of an oil and gas exploration license operated by Black Swan Petroleum Pty. Ltd. (“Black Swan”) and its wholly owned subsidiary Black Swan Petroleum (Thailand) Limited (“Black Swan Thai”). Black Swan Thai owned the license, permits and title to a petroleum concession in the Chumphon Basin in the Gulf of Thailand, referred to as “Block B7/38” (the “Concession”). 4 Black Swan recommenced exploration operations of the Concession and Black Swan drilled two exploration wells in February and March 2005, which proved void of commercially viable hydrocarbons. In June 2005 after completion of the exploration activities, the venturers decided to discontinue the exploration efforts in Thailand and relinquished the Concession back to the government of Thailand. On January 20, 2006 we divested our shareholding in Black Swan and Black Swan Thai. After the exploration venture in Thailand the Board of Directors of the Company decided to shift its focus to domestic oil and gas exploration and production, with a particular focus on south Louisiana and east Texas, including near-shore Gulf of Mexico. On February 2, 2006, we executed a Sale and Purchase Agreement (the “Clovelly SPA”) with Sterling Grant Capital, Inc. pursuant to which we acquired a 5% (five percent) working interest in the Clovelly South prospect (bringing our total working interest to 11%) located in Lafourche Parish, Louisiana. As a result, the Company agreed to fund the work program for the Clovelly South project in accordance with the Joint Operating Agreement for the property. The Allain-Lebreton No. 2 well was drilled and plugged and abandoned in September 2006. On March 15, 2006, our wholly-owned subsidiary, Texaurus Energy, Inc., which was formed in March 2006 as a Delaware corporation ("Texaurus"), entered into a Sales and Purchase Agreement with Structured Capital Corp., a Texas corporation to purchase certain oil and gas leases in Vermillion Parish, Louisiana. The 8% working interest (5.38167% net revenue interest) in the Intracoastal City field was acquired for a) two million five hundred thousand dollars ($2,500,000) and b) the issuance of 37,500,000 shares of our common stock. On March 28, 2006 Texaurus entered into a Securities Purchase Agreement ("Securities Purchase Agreement") with Laurus Master Fund, Ltd. ("Laurus"); a Registration Rights Agreement with Laurus; issued Laurus a Common Stock Purchase Warrant; entered into a Master Security Agreement with Laurus; sold Laurus a Secured Term Note in the amount of $8,500,000, and entered into various other agreements. Additionally, in connection with the closing, we issued Laurus a Common Stock Purchase Warrant to purchase up to 10,625,000 shares of our common stock at an exercise price of $0.04 per share. In addition Laurus can acquire up to 961 shares of Texaurus’ common stock at an exercise price of $0.001 per share, representing 49% of Texaurus’ outstanding common stock.This will be valued at Fair Market Value as of the date of the transaction. The Securities Purchase Agreement and Laurus March 2006 funding is described in greater detail below under “March 2006 Laurus Master Fund, Ltd. Funding.” On March 28, 2006, with an effective date of January 1, 2006, Texaurus closed a Sales & Purchase Agreement to purchase certain interests in the Barnes Creek gas field and the Edgerly field from Kilrush Petroleum, Inc. Texaurus paid the $5,225,000 purchase price with proceeds received from its sale of the Secured Term Note with Laurus. March 2006 Funding with Laurus Master Fund, Ltd. On March 28, 2006 (the "Closing"), Texaurus entered into a Securities Purchase Agreement ("Securities Purchase Agreement") with Laurus Master Fund, Ltd. ("Laurus"); a Registration Rights Agreement with Laurus ("Registration Rights Agreement"); issued Laurus a Common Stock Purchase Warrant (the "Texaurus Warrant"); entered into a Master Security Agreement with Laurus; sold Laurus a Secured Term Note in the amount of $8,500,000 (the "Note"), and entered into various other agreements described below. Additionally, in connection with the Closing, we issued Laurus a Common Stock Purchase Warrant (the "Texhoma Warrant"), which agreements are described in greater detail below. 5 SECURED TERM NOTE The Secured Term Note (the "Note") in the amount of $8,500,000, which was sold by Texaurus to Laurus in connection with the Closing, is due and payable in three years from the Closing on March 27, 2009 (the "Maturity Date"), and bears interest at the Wall Street Journal Prime Rate (the "Prime Rate"), plus two percent (2%) (the "Contract Rate"), based on a 360 day year, payable monthly in arrears, beginning on April 1, 2006, provided however that the Contract Rate shall never be less than eight percent (8%). As of October 23, 2007, the Contract Rate is nine and three-quarters percent (9.75%) per year, with the Prime Rate at seven and three-quarters percent (7.75%) as of October 23, 2007. Additionally, the Note provided for principal payments on the funds to be made each month, beginning on June 1, 2006, and continuing up to and including the Maturity Date. The amount of these monthly principal payments is equal to eighty percent (80%) of the gross production revenue received by Texaurus, relating to all oil and gas properties owned by Texaurus, for the prior calendar month, provided that the principal payments shall increase to one hundred percent (100%) of such gross production revenue if an Event of Default occurs (as defined in the Note). If an Event of Default occurs under the Note, the Note shall bear additional interest in the amount of two percent (2%) per month above the then current interest rate of the Note, until such Event of Default is cured or waived. Additionally, upon the occurrence of and during the continuance of any Event of Default, Laurus can at its option, demand repayment in full of all obligations and liabilities owing by Texaurus to Laurus by way of a default payment equal to 130% of the outstanding principal amount of the Note and any accrued but unpaid interest thereon. Additionally, we agreed to guaranty the Note and other obligations owing to Laurus pursuant to a Guaranty, the entry into a Master Security Agreement (described below) and the entry into a Stock Pledge Agreement, whereby we pledged 100% of the outstanding stock of Texaurus to Laurus to guarantee the payment and performance of all obligations and indebtedness owed to Laurus by Texaurus. In connection with the Closing, Texaurus paid Laurus Capital Management, LLC, the manager of Laurus, a closing payment equal to 3.5% of the Note, or $297,500; Energy Capital Advisors, LLC, an advisory fee equal to $495,000; certain amounts paid to various other parties, including our law firm, Laurus' law firm and certain of our advisors; and the $5,225,000 paid for the Kilrush, represented the entire $8,500,000 received in connection with the sale of the Note, as well as $300,000 of the funding provided by our former Executive Chairman and Director, Frank Jacobs. Additionally, in consideration for advisory services rendered in connection with the Closing, we granted Energy Capital Solutions, LLC, warrants to purchase up to 1,062,500 shares of our common stock at an exercise price of $0.04 per share. Energy Capital Solutions, LLC's warrants expire if unexercised at 5:00 P.M. C.S.T. on March 28, 2011. REGISTRATION RIGHTS AGREEMENT In connection with the Closing, we entered into a Registration Rights Agreement with Laurus, by which we agreed to file a registration statement covering the shares exercisable in connection with the Texhoma Warrant within sixty (60) days of the date of the Closing, and that such registration statement would be effective within one hundred and eighty (180) days of the Closing date, which registration statement we have been unable to file to date, due to the fact that we are not current in our filings with the Commission; however, in November 2007, we entered into the First Amendment with Laurus (described below), pursuant to which Laurus agreed to amend the date we are required to gain effectiveness of the Registration Statement by, to April 30, 2008. 6 TEXAURUS WARRANT In connection with the Closing, Texaurus issued Laurus the Texaurus Warrant, which provides Laurus the right to purchase up to 961 shares of Texaurus common stock, representing 49% of Texaurus' outstanding common stock at an exercise price of $0.001 per share. The Texaurus Warrant is exercisable by Laurus at any time after the payment by Texaurus in full of the Note. The Texaurus Warrant will be subject to identical rights to registration as described above in connection with the Texhoma Registration Rights Agreement, when and if Texaurus completes an initial public offering and/or otherwise becomes publicly traded. TEXHOMA WARRANT In addition to the Texaurus Warrant granted to Laurus by Texaurus, at the Closing, we granted Laurus a Common Stock Purchase Warrant (the "Texhoma Warrant"), to purchase up to 10,625,000 shares of our common stock at an exercise price of $0.04 per share, which if exercised in full would provide us aggregate consideration of $425,000. The Texhoma Warrant expires if unexercised at 5:00 P.M. on March 28, 2011. The Texhoma Warrant contains a provision whereby Laurus is not able to exercise any portion of the Warrant, which exercise would cause it to hold more than 4.99% of our issued and outstanding common stock, unless an Event of Default under the Note has occurred (as described above) and/or if Laurus provides us 75 days prior written notice of their intent to hold greater than 4.99% of our issued and outstanding common stock. MASTER SECURITY AGREEMENT To secure the payment of the obligations of Texaurus incurred in connection with the Closing, Texaurus and we entered into a Master Security Agreement with Laurus, whereby Texaurus and we agreed to grant Laurus a continuing security interest in all of our cash, cash equivalents, accounts, accounts receivable, deposit accounts (including the amount in the Restricted Account, as described above), inventory, equipment, goods, fixtures, documents, instruments, contract rights, general intangibles, chattel paper, investment property, letter-of-credit rights, trademarks and applications, patents and applications, copyrights and applications and other intellectual property which Texaurus has or hereafter acquires; the Kilrush Property and any additional properties or interests acquired by Texaurus, as well as certain other interests associated with such properties. SIDE LETTER AGREEMENT In connection with the issuance of the Texaurus Warrant, we and Texaurus entered into a "Side Letter Agreement," whereby we and Texaurus agreed that following the exercise of the Texaurus Warrant by Laurus, we and Laurus would negotiate in good faith the terms of a shareholders agreement in connection with Texaurus, which among other things would provide for Laurus' consent to certain actions to be taken by Texaurus or us, including, declaring or paying any dividends, selling or disposing of any assets, entering into any transactions outside of the normal course of business, creating any mortgage, lien, charge or other form of encumbrance with respect to any assets, entering into any agreements with third parties, issuing or selling any capital stock, warrants or convertible securities, or appointing or replacing any outside accountants or auditors. 7 Significant Transactions Affected During 2006 and 2007: Lucayan Oil and Gas Investments, Ltd. Transactions On April 10, 2006, we entered into a Debt Conversion Agreement with Lucayan Oil and Gas Investments, Ltd., a Bahamas corporation, formerly Devon Energy Thai Holdings, Ltd. ("LOGI"). We had owed $895,000 to LOGI as of the date of the Debt Conversion Agreement in connection with money received by the Company for the drilling in Thailand in February and March 2005. Pursuant to the Debt Conversion Agreement, the Company and LOGI agreed to convert $160,000 of the $895,000 which LOGI was owed into an aggregate of 4,000,000 shares (or one (1) share for each $0.04 of debt converted) of newly issued shares of the Company's restricted common stock. The conversion price used in the Debt Conversion Agreement is based on 80% of the average market price of the shares for the 30 days preceding the conversion agreement.This was considered to be the Fair Market Value at the time of the transaction.The Director and 50% owner of LOGI is Max Maxwell, who became a Director of the Company on April 10, 2006, and President of the Company on April 12, 2006, and resigned as President and Director on May 1, 2007. Mr. Maxwell obtained his 50% ownership in LOGI on April 10, 2006 in consideration for joining LOGI as an officer and director and introducing Texhoma to various oil and gas opportunities. On April 10, 2006, the Company entered into a convertible note with LOGI evidencing the $735,000 of debt which was still owed to LOGI after the Debt Conversion Agreement. The terms of the convertible note provided for the same conversion price as the previously mentioned Debt Conversion Agreement.On May 15, 2006, LOGI provided the Company notice of its desire to convert its $735,000 Promissory Note into 18,375,000 shares of the Company's common stock which the Company issued in consideration for the debt conversion.This conversion rate was considered Fair Market Value at the date of conversion. On May 31, 2006, Texhoma entered into six (6) participation agreements to purchase various oil and gas leases from Sunray Operating Company LLC. On June 8, 2006, we entered into a Promissory Note and Security Agreement (the "Promissory Note"), with Polaris Holdings, Inc., which held 12,500,000 shares of our common stock ("Polaris"). Pursuant to the Promissory Note, Polaris gave us a $250,000 loan. The Promissory Note was due and payable on August 10, 2006, with interest at 12% per annum. Although the note has not been paid in full to date, the note had been paid down to $60,000 as of May 2007, and since that date, an additional approximately $35,000 has been repaid leaving a balance of approximately $25,000 as of the filing of this report. We also gave Polaris an Option to participate in our Clovelly Field interests in connection with the Promissory Note (described below). We agreed pursuant to the Promissory Note to repay the amounts owed to Polaris by way of (a) two-thirds of the net proceeds we receive from any stock sales while the Promissory Note is outstanding, and (b) one-third of our share of the production income we receive from our oil and gas interests in Vermillion Parish, Louisiana, which represents a 10% working interest (7.3% net revenue interest) in such leases and our oil and gas interests in the Barnes Creek Field, located in Allen Parish, Louisiana and the Edgerly Field located in Calcasieu Parish, Louisiana from Kilrush Petroleum, Inc., which constitutes a 7.42% working interest (a 5.38% net revenue interest) in the Barnes Creek gas field, and an 11.76% working interest (8.47% net revenue interest) in the Edgerly oil field (the "Texaurus Interests"). We used the proceeds from the Promissory Note to pay for the cost of drilling the Allain-LeBreton No. 2 well in the Clovelly prospect of which we own an 11% working interest. The prospect is located in Lafourche Parish, Louisiana and operated by ORX Resources, Inc. ("ORX").Our former Director, President and Chief Executive Officer was a Director of ORX at the time of the Company’s entry into the Promissory Note. In consideration for Polaris agreeing to loan us the money pursuant to and in connection with the Promissory Note, we agreed to provide Polaris an option to participate in Clovelly field for a three percent (3%) working interest, which option Polaris can elect after reviewing the logs of the Allain-LeBreton No. 2 well at target depth, but before the completion of the well (the "Option"). In the event that Polaris elects to exercise its Option and participate in the Allain-LeBreton No. 2 well, we will surrender 3/11ths of our 11% working interest in the well and Polaris will reimburse Texhoma for the drilling costs incurred by use for the three percent (3%) working interest from the commencement of the drilling operations. 8 In the event that we are unable to repay the Promissory Note to Polaris when due, we agreed pursuant to the Promissory Note to assign one hundred percent (100%) of the cash flow from our portion of the Texaurus Interests to Polaris or its nominee until the Promissory Note is paid in full.Although as described above, we have not repaid the note to date, we are currently working with Polaris to repay the note, and they have not declared an event of default. On October 10, 2006, ORX Resources, Inc., operator of the Clovelly Prospect well, notified Texhoma that the jointly owned well had been plugged and abandoned on September 23, 2006. In June and August 2006, Texhoma closed the purchase of three (3) of the participation agreements, entering into Assignments and Bill of Sales for purchase from Sunray Operating Company LLC (“Sunray”) of the following Leases: · Leases covering approximately 196 acres of land in Brazoria County, Texas. In the purchase, Texhoma acquired an undivided 37.5% interest, subject to existing overriding royalty interests equal to 25% of 8/8. Additionally, Sunray is entitled to a five-eighths of eight-eighths (62.5% of 8/8) working interest, proportionally reduced at payout; and · Leases covering approximately 20 acres of land in Brazoria County, Texas. In the purchase, Texhoma acquired an undivided 35% interest in the leases, subject to existing overriding royalty interests equal to 25% of 8/8. · Leases covering approximately 280 acres of land in Brazoria County, Texas. In the purchase, Texhoma acquired an undivided 72.5% interest in the leases, subject to existing overriding royalty interests equal to 28% of 8/8. Texhoma simultaneously sold a 42.5% interest leaving a 30% interest. · Texhoma declined to participate in the purchase of the leases covering approximately 80 acres in Brazoria County. In September 2006, this well was a dry hole and participation in subsequent wells was declined.However, Texhoma continues to hold a 12.5% back in Working Interest. · Two leases for another 160 acre site and a 60 acre site which were declined by Texhoma and in which we retained a 12.5% back in Working Interest. We purchased the Leases from Sunray for aggregate consideration of $143,161, of which $113,161 was paid in cash and $30,000 was paid in the form of shares of our common stock, by the issuance of an aggregate of 375,000 units (each a "Unit"), which each include one (1) share of common stock and one (1) warrant, which entitles the holder of such warrant to purchase one (1) share of our common stock at an exercise price of $0.15 per share, prior to the one (1) year anniversary of such warrant grant, which Units were valued at $0.08 per Unit.Approximately $50,000 remained due to Sunray in connection with the purchase of the Leases outstanding as of October 31, 2007. Upon the closing of the Purchases we and Sunray agreed to enter into an operating agreement in connection with the development of the leases. Additionally, both we and Sunray agreed that should either party be unable or unwilling, for any reason, to participate in the drilling of the initial well on any of the leases described above, the non-participating party shall, at least 90 days prior to any expiration or any rental date under the leases, assign the participating party all of its right, title and interest in such lease. Amendment to Certificate of Incorporation On September 20, 2006, with an effective date of filing of September 21, 2006, we filed a Certificate of Amendment to our Articles of Incorporation to increase our authorized shares of common stock to three hundred million (300,000,000) shares of common stock, $0.001 par value per share, and to re-authorize one million (1,000,000) shares of preferred stock, $0.001 par value per share (the "Amendment"). 9 Additionally, the Amendment provided that shares of our preferred stock may be issued from time to time in one or more series, with distinctive designation or title as shall be determined by our Board of Directors prior to the issuance of any shares thereof. The preferred stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated in such resolution or resolutions providing for the issue of such class or series of preferred stock as may be adopted from time to time by our Board of Directors prior to the issuance of any shares thereof. The number of authorized shares of preferred stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the voting power of all the then outstanding shares of the capital stock of the corporation entitled to vote generally in the election of directors, voting together as a single class, without a separate vote of the holders of the preferred stock, or any series thereof, unless a vote of any such holders is required pursuant to any preferred stock designation. Promissory Note On or about October 19, 2006, the Company issued a Promissory Note to Jacobs Oil
